PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/226,050
Filing Date: 19 Dec 2018
Appellant(s): PATEL, Dhanishchandra, Harishbhai



__________________
Todd A. Keeler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/26/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-6, 9-12, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication US2018/0210802A1 in view of Petersen et al. U.S. Patent Application Publication US2011/0314148A1.
As per claim 1, Anderson teaches a method for detecting and identifying an endpoint management event failure in an endpoint management system, the method comprising: generating event logs at the endpoint management system (¶ 0017-0019); storing in a database 
As per claim 2, Anderson teaches the method according to claim 1, further comprising filtering the log data based on the user information or the action type, and displaying the filtered log data (¶ 0025, 0035).
	As per claim 5, Anderson teaches the method according to claim 1, wherein the first log data type is a DeviceActionEvent log (¶ 0023-0024).
As per claim 6, Anderson teaches the method according to claim 1, wherein the identifier associated with a user is a permeterUuid value of an endpoint associated with the user (0026, wherein this value is undefined and is interpreted as a user ID; and the alphanumeric is taught by Petersen, as previously rejected).
As per claim 9, Anderson teaches the method according to claim 1, wherein the event log chain identifier is associated with event logs associated with a particular endpoint, the method further including adding additional information to the identified second set of event logs that include the event log chain identifier, the additional information include one or more of the operating system of the particular endpoint, an enrollment type of the particular endpoint, an enrollment state of the particular endpoint, and a serial number of the particular endpoint (¶ 0022, 0019).  Petersen teaches wherein alphanumeric identifiers and wherein the first log data type includes both the alphanumeric event log identifier and an action type ( fig. 5, ¶ 0111, 0103).

As per claim 11, Anderson teaches a system for detecting and identifying an endpoint management event failure in an endpoint management system, the system comprising: a database; a processor in communication with the database, the processor configured to: generate event logs at the endpoint management system; store in the database log data comprising the generated event logs; identify a first set of log data by searching the log data for a first log data type, the first log data type having a data structure that includes: an identifier associated with a user and user information, or an event log chain identifier and an action type; when the first log data type includes both the alphanumeric identifier associated with the user and the user information identify pairs of the identifier associated with a user and the user information in the first data log, when the first log data type includes both the event log chain identifier and action action type, identify pairs of the event log chain identifier and the action type, in the first set of log data; for each of the identified pairs: identify a second set of log data that includes when the identified pair includes an identifier pair includes identifier associated with the user and the user information, the identifier associated with a user but not the corresponding user information, wherein identifying the second set of log data is performed by searching the log data for even logs that include the one of the identifier associated and when the identified pair includes an event log chain identifier and an action type, the event log chain identifier but not the corresponding the action type, wherein identifying the second set of log data is performed by searching the log data for event logs that include the event log chain identifier; and update log data stored in the database by adding, for each of the event logs of the identified second set of 
As per claim 12, Anderson teaches the system according to claim 11, further comprising a display in communication with the processor, and the processor further configured to filter the log data based on the user information and the action type, and display on the display the filtered log data (¶ 0025, 0035).
As per claim 15, Anderson teaches the system according to claim 11, wherein the first log data type is a DeviceActionEvent log (¶0027, 0024).
As per claim 16, Anderson teaches the system according to claim 11, wherein the identifier associated with a user is a permeterUuid value of an endpoint associated with the user (¶ 0026; the alphanumeric taught by Petersen).
As per claim 19, Anderson teaches the system according to claim 11, wherein the event log chain identifier is associated with event logs associated with a particular endpoint, the 
As per claim 20, Anderson teaches the system according to claim 11, wherein the event log chain identifier is a Correlation- ID value and the action type is a deviceActionType (¶ 0027, 0023).


	Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Petersen in view of Kulkarni et al. U.S. Patent 9,798,607.
As per claim 3, Anderson teaches the method according to claim 2.  Kulkarni teaches wherein displaying the filtered log data comprises displaying an error list that includes a predetermined number of the errors most frequently occurring in the filtered log data (column 14, line 60, column 15, line 9).  It would have been obvious to one of ordinary skill in the art to use the process of Kulkarni in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Kulkarni in the process of Anderson because Kulkarni teaches collecting event entries in a log with a corresponding message, an explicit desire of Anderson.
As per claim 13, Anderson teaches the system according to claim 12.  Kulkarni teaches wherein displaying the filtered log data comprises displaying an error list that includes a predetermined number of the errors most frequently occurring in the filtered log data (column .


	Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Petersen in view of Branton U.S. Patent Application Publication US2014/0279893A1.
As per claim 7, Anderson teaches the method according to claim 1.  Branton teaches wherein the identifier associated with a user is a userGuid value associated with the user (¶ 0035’ alphanumeric taught by Petersen).  It would have been obvious to one of ordinary skill in the art to use the process of Branton in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Branton in the process of Anderson because Branton teaches the storing of user data, an explicit desire of Anderson.
As per claim 17, Anderson teaches the system according to claim 11.  Branton teaches wherein the identifier associated with a user is a userGuid value associated with the user (¶ 0035; alphanumeric taught by Petersen).  It would have been obvious to one of ordinary skill in the art to use the process of Branton in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Branton in the process of Anderson because Branton teaches the storing of user data, an explicit desire of Anderson.


Allowable Subject Matter
 	Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


(2) Response to Argument


1. The cited prior art does not teach or suggest the elements identifying a first set of log
data by searching the log data for a first log data type, the first log data type having a
data structure that includes: both an alphanumeric identifier associated with a user and
user information, the user information including a user’s name, a user’s login name, or a
user’s email address, or both an alphanumeric event log chain identifier and an action
type, set forth in independent claim 1.


The examiner maintains that Anderson teaches, in paragraph 0026, wherein the user is identified via a set of events as compared to another user identified via a different set, as shown below:
For example, the system or a user may be able to identify login and logout events as specifically initiated by a user. The system may also identify the end-user events which belong to specific users. The specific user may not be specifically identified, for example, by name or userid.  Rather, the system may identify a set of events as belonging to one user and another set of events as belonging to a different user (¶ 0026).

The examiner interprets this as identifying a first set of log data in the form of a first set of data belonging to the “one user” and another set of data belonging to a “different user.”  The sets of data are identified according to event type, such as login or logout events.  The examiner 
To generate the message templates, the collected log files may be run through a clustering algorithm that finds messages that have the same or similar activity pattern (¶ 0024).
 
That is, the templates are identified according to end-user event, which is identified according to the specific user login data and the event type.  The examiner interprets this identification as equivalent to the claimed identifier “associated” with a user and user information.  While Anderson states that the specific user may not be specifically identified by name or userid, the examiner interprets Anderson of implicitly teaching an end-users login information to be able to identify the end-user, this is further taught in paragraph 0023:

 In one embodiment, only the log files from identified users may be collected from a target system, e.g. from 8 out of 10 users (¶ 0023).

Anderson does not teach the explicit use of the alphanumeric identifier, as claimed.  While the examiner maintains that this limitation could be interpreted as implicit in Anderson, the examiner brought in the art of Petersen to explicitly teach the language, wherein he teaches the use of names in character form, as taught in paragraph 0103 and the corresponding figure 5. While the appellant has not specifically addressed this limitation as taught by Petersen, in the Office Action rejection of claim 1, the examiner also states that Petersen does teach the claimed user information along with the cited alphanumeric identifier, as shown in figure 5, and paragraphs, 0103, and 0111.  
While not being specifically argued by the appellant, the examiner also would like to call attention to the claim limitation in alternative form, wherein the user does not have to be identified since the latter alternative language comprises: “Or both an alphanumeric event log 

2. The cited prior art does not teach or suggest the elements:
a. when the first log data type includes both the alphanumeric identifier associated
with the user and the user information, identifying pairs of the alphanumeric
identifier associated with a user and the user information in the first set of log
data,
b. when the first log data type includes both the alphanumeric event log chain
identifier and an action type, identifying pairs of the alphanumeric event log chain
identifier and the action type, in the first set of log data,
c. for each of the identified pairs: identifying a second set of log data that includes:
when the identified pair includes an alphanumeric identifier associated with the
user and user information, the alphanumeric identifier associated with a user but
not the corresponding user information, wherein identifying the second set of log
data is performed by searching the log data for event logs that include the one of
the identifier associated, and when the identified pair includes an alphanumeric
event log chain identifier and an action type, the alphanumeric event log chain
identifier but not the corresponding action type, wherein identifying the second
set of log data is performed by searching the log data for event logs that include
the event log chain identifier, and
d. updating log data stored in the database by adding, for each of the event logs of
the identified second set of log data: the user information when the identified pair
includes an alphanumeric identifier associated with the user and user information,
and the action type when the identified pair includes an alphanumeric event log
chain identifier and an action type, as set forth in independent claim 1.
	

Again, the examiner states from the past office actions:
The applicant is also reminded by the examiner that the independent claims use multiple alternative embodiments, such as when the first log data includes the user identifier or when it includes the event log chain identifier. Given the alternative language, the claims only have to be 
As for the limitations of “when the first log data type includes both the alphanumeric identifier associated with the user and the user information, identifying pairs of the alphanumeric identifier associated with a user and the user information in the first set of log data; when the first log data type includes both the alphanumeric event log chain identifier and an action type,” and “when the first lop data type includes both the alphanumeric event log chain identifier and an action type, identifying pairs of the alphanumeric event log chain identifier and the action type, in the first set of log data,” all parts except identifying pairs are taught by Anderson, as discussed above.  The examiner contends that the identification of “pairs” is inclusive in the identification of “sets”, as taught by Anderson, in that, a set must have more than one which would include two or a pair.  Pairs of the alphanumeric identifiers are taught by Petersen, as cited prior in paragraph 0111, wherein he teaches the consolidation of like messages in the log.
As for the limitation of “identifying a second set of log data that includes: when the identified pair includes an alphanumeric identifier associated with the user and user information, the alphanumeric identifier associated with a user but not the corresponding user information, wherein identifying the second set of log data is performed by searching the log data for event logs that include the one of the identifier associated,” Anderson teaches, in paragraph 0027, the seed set being identified from a subset and correlation of the potential end user events to other known set from other users. The examiner interprets this as a separate, second set of log data and the correlation with events for other users would be without the user information for other users since it is for only the event type and not correlated per user identifier. This also applies for the 

After the known end-user events (i.e., the seed set) have been identified from the subset, the system may correlate the remaining potential end-user events with the known end-user events. In correlating the remaining potential end-user events with the seed set the system may calculate or compute a correlation similarity measure between the potential end-user events and the seed set. If the correlation is being made for a particular user, the correlation similarity measure may be computed for that user. To compute the correlation similarity measure, the system may identify a sequence of time stamps for all the messages generated that have been labeled as corresponding to a particular event type at 201. In an embodiment, for each event type, time stamps corresponding to the event type will be noted throughout all of the log files. In an embodiment, the time stamp recording may be noted for each user because different users exhibit different correlations with respect to how they work and how they interact with a system. In an embodiment, time stamps are also noted for every tagged potential end-user event type. In an embodiment, time stamps for these tagged potential end-user events may also be generated for each particular user (¶ 0027).


As for the last alternative condition of updating the log, this is taught in Anderson in paragraph 0027 wherein a log is updated for the user according to a similarity measure, i.e., the log is updated with the correlation measure. The examiner also interprets Anderson as teaching a log to update according to event type since he teaches the search and correlation of the potential user event for past events according to type and the log must be updated for any subsequent searches and correlations.


3. Petersen fails to teach or suggest the elements of independent claim 1 that are not taught or suggested by Anderson.

	There are no missing elements that haven’t been addressed above.


4. The Final Office Action and the Advisory Action fail to provide a primae facie case that the teachings of Anderson and Petersen could have been combined in an obvious way to result in the subject matter of independent claim 1.




B. Claims 3 and 13 stand rejected under §103 as unpatentable over Anderson in view of Petersen in view of Kulkarni. Claims 7 and 17 were rejected under §103 as unpatentable over Anderson in view of Petersen in view of Branton.

Kulkarni was brought in as a reference to teach the limitations of claims 3 and 13 matter of wherein displaying the filtered log data comprises displaying an error list that includes a predetermined number of the errors roost frequently occurring in the filtered log data, as cited in the prior Office Actions.
Branton was brought in to teach wherein the identifier associated with a user is a userGiud value associated with the user, as cited in the prior Office Actions.
The appellant has not argued these limitations of the stated claims, but just the matter as argued above in relation to Anderson and Petersen.



Conclusion:
	 
The examiner has repeatedly stated the claim limitations are in alternative form and has likewise stated that the examination only needs to be found for one conditional limitation branch and not for the alternate conditional branch, the examiner has mapped the references to teach all the limitations as presented.


 

Respectfully submitted,
/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
Conferees:
/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        

/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.